TEEA~TORNEY      GENERAL
                                                            cki.9
                         OF TEXAS




HOll.R. E. Swift,               Opinion No. WW-137
county Attorney
Anderson County                 Re: Whether additional ad valorem
Palestine,Texas                     taxes may be collected when
                                    the property was undervalued
                                    on the rendition sheet by the
                                    dropping of a digit and relat-
Dear Mr. Swift:                     ea question.
          Your letter requesting our opinFon relative to the cap-
tioned matter reads, in part, as follows:
             "For the year 1947an assessment of property in
        the name of A. S. Maier et al was accepted by the
        office of the County Tax Assessor and Collector.
        Appearing on the inventory was a descriptioncovering
        Lot 4, Block 163, Railroad Addition to the~city of
        PalestIne,Texas. By dropping of a digit the value was
        In error $9 000.00, as the value listed was $l,OOO.OO
        Instead of $lO,OOO.OO, Through an overs%ght on the
        part of the office of the County Tax-Assessorand
        Collector, the $l,OOO.OO figure was accepted as render-
        ed for the years 1947 to 1956,  inclusive. The taxes
        have also been paid on that value for these years.
             '%raythe tax assessor and collector now collect
        the taxes on the additional $g,OOO.OO valuation that was
        omitted for these years, and If so will a new valuation
        have to be placed on said\propertgby the Board of
        Equalization?"
          It appears from your statement, above set forth, that
the rendition sheet was In error In the sum of $9,000 in that the
valuation should have been listed as $10,000 and that by reason .
Of someone "drop ing a digit" the property in question was shown
to be valued at T1,000. You state that this $1,000 valuation
Was accepted as rendered for the years 1947 to 1956, inclusive,
by the County Tax Assessor and Collector. As you state the tax-
es were paid on the $1,000 valuatfon, we feel safe in assuming
that the Board of Equalization, in equalizing the various ren-
ditions for the years in question, also accepted as correct the
81,000 valuation for each year involved.
          The Supreme'Court of Texas in State vt Mallet Land &
Cattle Co., 88 S.W.2d 471 (1935) stated thenrule as follows:
  Hon. R. E. Swift, Page 2 (WW-137)


             It
                 . The rule has been repeatedly announced
      that, in'the absence of fraud or illegality,the
      action of a board of equalizationupon a particular
      assessment Is final; and, furthermore,that such
      valuation ~111 not be set aside merely upon a show-
      ing that~the same is ln fact excessive. If the
      board fairly and honestly endeavors to fix a fair
      and just valuation for taxing purposes, a mistake
      on its part, under such circumstances,is not sub-
      ject to review by the courts. Texas & Paciftc R
      Co. v. City of El Paso (Tex.Sup.)85S.W. (2d) 2&*
      Rowland v. City of Tyler (Tex.Com.Ap .) 5 S.W. (2dj
      756;Druesaow v. Baker (Tex.Com.App. P 229 S.W. 493;
      Duck v. Peeler, 74 Tex. 268 11 S.W. 1111; State v.
      Chlcago, R-1. & G..Ry. Co. [Tex.Com.App.)263
      S.W. 249; Sunday Lake Iron'Co. v. Wakefield, 247
U.S. 350, 38 s.ct. 495, 62 L. Ed. 1154. ..."
            You are therefore advised that based on informa-
  tion submitted the Tax Assessor and Collector does not have the
  authority to collect the taxes on the additional $9,000 valua-
  tion that was omitted for the years In question in the absence
  of fraud or an illegal method of equalizationby the Equaliza-
  tion Board.
                               SUMMARY. :
             An erroneous valuatFon on a property rendFtlon,
             caused by the dropplng,of a digit, lf approved
             by the Board of Equaltzation,In the absence of
             fraud or an illegal method of equalization,is
             conclusive and not subject to review.
 WVG:pb                          Yours   truly,
 APPROVED:               -..     WIiL WILSON
                                 Attorney General
  OPINION COMMITTEE
 -R. Grady Chandler, Chairman
* L. P. Lollar                   BY
  Grundy Williams                     Assistant
 J. L. Smith
 Edwin P. Horner
 REVIEWED FOR THE ATTORNEY GENERAL
 BY:
       Ge.o.P.'Blackburn